 Case 1:20-cv-14093-RMB Document 29 Filed 04/12/21 Page 1 of 10 PageID: 292



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE
________________________
                               :
JEREMY HARE,                   :
                               :    Civ. No. 20-14093 (RMB)
               Petitioner      :
                               :
       v.                      :          OPINION
                               :
WARDEN ORTIZ,                  :
                               :
               Respondent      :
________________________       :



BUMB, United States District Judge

     This matter comes before the Court in this proceeding under

28 U.S.C. § 2241 for determination of Petitioner’s eligibility for

early release from prison to home confinement or supervised under

the First Step Act (“FSA”), 18 U.S.C. § 3624(g). For the reasons

discussed below, the Court denies the petition for writ of habeas

corpus.

I.   BACKGROUND

     On October 8, 2020, Petitioner filed a petition under 28

U.S.C. § 2241, seeking application of his earned Time Credits under

the FSA. The Bureau of Prisons (“BOP”) had interpreted the FSA to

permit    prisoners   to   earn   Time   Credits   for   participation   in

evidence-based    recidivism      reduction   (“EBRR”)   programming     and

productive activities (“PAs”) that were assigned and completed

after January 15, 2020.” (Opinion, Dkt. No. 20 at 8.) Based on the
Case 1:20-cv-14093-RMB Document 29 Filed 04/12/21 Page 2 of 10 PageID: 293



plain text of 18 U.S.C. 3632(d)(4)(B)(i), the Court found that the

date prescribed by        statute was earlier, December 21, 2018. Hare

v. Ortiz, No. CR 18-588-1(RMB), 2021 WL 391280, at *7 (D.N.J. Feb.

4, 2021.) Only those EBRRs and PAs described in the First Step Act

Approved Programs Guide qualify for Time Credits under the FSA.

Id. at 8. Next, the Court determined how to calculate earned Time

Credits.    The   Court      found   the       BOP’s   interpretation      of   18    §

3632(d)(4)(A)(i)       reasonable.     Id.       at    12.   Thus,   “30   days      of

successful participation in evidence-based recidivism reduction

programming or productive activities” means completion of 240

hours of EBRR or PAs. Id.

     The record did not permit the Court to determine whether

Petitioner had earned sufficient time credits for speedier or

immediate    release    to    home   confinement        or   supervised    release.

Therefore, the Court directed Respondent to:

            calculate    Petitioner’s     Time    Credits
            consistent   with   this   Court’s   Opinion,
            providing the date when Petitioner was
            assessed with each category of “need” under
            the FSA [including needs assessed upon intake
            that were not required to be reassessed on
            December 11, 2019], and Petitioner’s start
            date and completion date of all approved EBRR
            programs and PAs completed after December 21,
            2018, for which he had a need.

Id. at 13.

     Petitioner contends that he has completed 2,528 hours of EBRRs

and PAs during the relevant time period and has earned more than


                                           2
Case 1:20-cv-14093-RMB Document 29 Filed 04/12/21 Page 3 of 10 PageID: 294



100 days of Time Credits, entitling him to immediate release to

home confinement or supervised release. (Letter, Dkt. No. 22.)

Specifically, Petitioner asserts that he was found to have a need

for EBRRs and PAs in the category of “work upon his intake to FCI

Fort Dix on June 4, 2019,” and he completed 2,120 hours of work as

a P.M. Cook and for UNICOR. (Id.) Also upon intake, and later by

progress review report on January 21, 2020, Petitioner claims he

was assessed with a need for “programming,” which he fulfilled by

completing 48 hours of Non-Residential Drug Rehab and Criminal

Thinking, 12 hours Drug Education, 12 hours Serve Safe, 24 hours

Parenting,   and   22     hours   vocational   training.    (Id.)   Finally,

Petitioner submits that in a Team Meeting in June 2019, he was

determined to have a need for “education,” which he fulfilled by

completing 180 hours daily Minyon and 50 hours of AA. (Id.)

     B.    Assessment of Petitioner’s Needs Under the First Step
           Act, and Start and Completion Dates of Assigned EBRRs
           and PAs

     In   response   to    the    Court’s   Order   to   provide   additional

information, Respondent submitted that Petitioner has completed

one course for which he earned FSA Time Credits, the 72-hour

Threshold course, which meets his need in parenting. (Supplemental

Declaration of Christopher Palm (“Feb. 2021 Suppl. Palm Decl.”) ¶

8, Dkt. No. 23-1.) Respondent asserts that completion of the

following programs or activities does not entitle Petitioner to

Time Credits:

                                       3
 Case 1:20-cv-14093-RMB Document 29 Filed 04/12/21 Page 4 of 10 PageID: 295



     • the 15-hour Drug Education program and the 24-hour Non-
     Residential Drug Abuse Program because Petitioner was never
     assessed with a need for “substance abuse” EBRRs and PAs (Feb.
     2021 Suppl. Palm Decl. ¶¶ 3, 9, Dkt. No. 23-1; Ex. 4, Dkt.
     No. 23-2 at 8);

     • the 40-hour second phase of the Parenting program, because
     Petitioner has not completed it (2021 Suppl. Palm Decl. ¶ 10,
     Ex. 7; Dkt. No. 23-2 at 14);

     • the 18-hour Anger Management program because Petitioner is
     on the wait list for the program (2021 Suppl. Palm Decl. ¶
     11, Dkt. No. 23-1; Ex. 8, Dkt. No. 23-2 at 16);

     • education programs (like Safe Serve and Adult Continuing
     Education courses) that are not approved EBRR or PA programs
     (2021 Suppl. Palm Decl. ¶ 12, Ex. 3; Dkt. No. 23-2 at 6);

     • Petitioner’s work assignments since July 2020 (when BOP
     first assessed his work need), because only UNICOR employment
     qualifies as an approved EBRR or PA under the First Step Act
     (2021 Suppl. Palm Decl. ¶ 13);

     • Criminal Thinking or Alcoholics Anonymous, because
     Petitioner was not determined to have a need in the categories
     of substance abuse, antisocial peers, or cognitions. (2021
     Suppl. Palm Decl. ¶ 14, Ex. 2)[.]

     In   sum,    Respondent    maintains    that    Petitioner    has    only

completed 72 hours of EBRR/PAs, and has not yet reached the 240

hours (30 days) of programming necessary to obtain 10 days of Time

Credits under the First Step Act. (Letter, Dkt. No. 23 at 2 (citing

18 U.S.C. § 3621(d)(4)(A)(i)).

     C.    Petitioner’s Reply

     Petitioner    responded,    asserting    that    Respondent    did   not

provide the information requested by the Court——that is——the date

when Petitioner was assessed with each category of “need” under

the FSA and Petitioner’s start date and completion date of all

                                     4
Case 1:20-cv-14093-RMB Document 29 Filed 04/12/21 Page 5 of 10 PageID: 296



approved EBRR programs and PAs completed after December 21, 2018.

(Letter,   Dkt.    No.   24.)   Furthermore,   Petitioner    submits,   in

relevant part:

           On multiple occasions, including July of 2019
           and January of 2020 Unit Team Meetings, Case
           Manager J. Wright determined and assigned
           Evidence-Based       Recidivism      Reduction
           Programming for me to participate in; Namely:
           Threshold, Non-Residential Drug Treatment and
           Criminal Thinking, 12 Hour Drug Education,
           Servesafe Vocational Kitchen Training, Work-
           Cook in Kitchen, Parenting, Vocational Classes
           and Training, ACE (Adult Continuing Ed)
           Classes, Minyan, AA Program, Recreation Daily.
           A copy of the records given to me at the
           conclusion of the Unit Team Meetings was
           previously submitted as Exhibit 1. [See Pet.,
           Ex. 1, Dkt. No. 1-1.]

           Case Manager J. Wright informed me in January
           of 2020 that his assignment met §3535(3)
           requirements of The Act.

           Per Case Manager J. Wright’s assignment, I
           have successfully participated in and continue
           to participate in Evidence Based Recidivism
           Reduction Programming as follows:

                  (1) Faith-based services, three times
                  daily, along with two hours of Bible
                  study per §3535(3)(c)(ix) of The Act.

                  (2)     Unicor     Prison     Industries
                  (manufacturing US Military apparel and
                  uniforms) per 3635(3)(c)(xi) of The Act
                  and listed by the FBOP in its official
                  publication on page 1 of Evidence Based
                  Recidivism   Reduction    Programs   and
                  Productive Activities.

                  (3) NRDAP per §3635(3)(c)(vii) of The Act
                  and page 2 of the FBOP publication.



                                     5
 Case 1:20-cv-14093-RMB Document 29 Filed 04/12/21 Page 6 of 10 PageID: 297



                  (4) Parenting classes per §3635(3) (c)
                  (ii) of The Act and page 1 of the FBDP
                  publication.

                  (5) Completion of 11 TPC vocational
                  classes per §3635(3)(c)(viii) of The Act
                  and page 1 of the FBOP publication; and

                  (6) ACE classes per §3635(3)(c)(x) of The
                  Act and page 4 @ "SMART MONEY" of the
                  FBOP publication.

(Letter, Dkt. No. 24 at 2-3.)

     The Court ordered Respondent to submit a reply to Petitioner’s

letter filed on March 4, 2021. (Order, Dkt. No. 25.)

     D. Respondent’s Letter Filed on March 17, 2021

     Respondent    rejected   Petitioner’s    claim   that   he   was   ever

assessed with a need for EBRRs and PAs pursuant to the FSA in the

categories of substance abuse, antisocial peer or cognitions.

(Letter, Dkt. No. 27.) Further, although Petitioner worked for

UNICOR, it was the loss of his UNICOR job that caused him to have

a need under the FSA in the category of “work.” He did not have a

need for work based on his recidivism risk when he worked for

UNICOR. Thus, his prior work for UNICOR is not eligible for Time

Credits.

     E.    Petitioner’s Motion for Appointment of Counsel
           and Letter filed on March 28, 2021

     On March 12, 2021, Petitioner filed a motion for appointment

of CJA counsel under 18 U.S.C. § 3006A. Petitioner filed another

letter on March 30, 2021, seeking immediate habeas relief. (Letter,


                                     6
 Case 1:20-cv-14093-RMB Document 29 Filed 04/12/21 Page 7 of 10 PageID: 298



Dkt. No. 28.) Petitioner alleged the BOP is holding him past his

release date based on his earned Time Credits. He also seeks

appointment of counsel because the complex legal issues presented

are beyond his ability to respond. Petitioner realleges that the

BOP has not provided the information requested by the Court.

III. DISCUSSION

     In response to the Court’s Opinion and Order dated February

4, 2021, Respondent submitted the declaration of Christopher Palm

with attached exhibits, which satisfied Respondent’s obligation to

provide the date when Petitioner was assessed with each category

of “need” under the FSA, and Petitioner’s start date and completion

dates of   all    approved     EBRR   programs     and    PAs   completed      after

December   21,   2018,   for    which   he   had    a    need   under    the     FSA.

Additionally,     Respondent     replied     to     the    issues       raised    in

Petitioner’s subsequent letters to the Court.

     The record supports the BOP’s conclusion that Petitioner has

completed only 72 hours of EBRR programs eligible for Time Credits

as of March 17, 2021. Therefore, appointment of counsel under 18

U.S.C. § 3006A is not in the interest of justice and an evidentiary

hearing is unnecessary. See Reese v. Fulcomer, 946 F.2d 247, 264

(3d Cir. 1991) (“[c]ourts have held … that there was no abuse of

a district court's discretion in failing to appoint counsel when

no evidentiary hearing was required and the issues in the case had



                                        7
 Case 1:20-cv-14093-RMB Document 29 Filed 04/12/21 Page 8 of 10 PageID: 299



been narrowed”) (citing Terrovona v. Kincheloe, 912 F.2d 1176,

1177 (9th Cir.1990), cert. denied, 499 U.S. 979, 111 (1991)).

     First, Petitioner held a UNICOR job prior to July 2020, but

his job assignment at that time was not based on a need for

evidence-based recidivism risk reduction in the category of work.

(Palm Decl., ¶13.) After he lost his UNICOR job in July 2020,

Petitioner was     assessed with a need for “work” pursuant to the

FSA, but his new work assignment was not with UNICOR. (Id.) (Palm

Decl., Ex. 7, Dkt. No. 9-5 at 75.) Therefore, Petitioner has not

earned any FSA Time Credits for work.

     Second, “Unit Management staff are currently responsible for

assessing the substance abuse need at intake via the DRUG ED SENTRY

assignment.” (Palm Decl., Ex. 3, Dkt. No. 9-5 at 3.) Petitioner,

however,   was   not   assessed   with   a   “need”   for   substance   abuse

programming upon intake in July 2019, as evidenced by the entry

“Drug Ed None” on June 5, 2019, in his Inmate History. (2021 Supp.

Palm Decl. ¶ 9; Dkt. No. 23-1; Ex. 4, Dkt. No. 23-2 at 8.)

Petitioner took drug programs voluntarily; he was not assessed

with a need for “substance abuse” programming pursuant to the FSA.

(2021 Supp. Palm Decl. ¶ 9.)

     Third, Petitioner did not have a “need” for education because

he had a GED when he entered FCI Fort Dix in July 2019. (See Palm

Decl. ¶3, Ex. 3 (“Education Data ("GED HAS") Dkt. No. 23-2 at 6.)



                                     8
 Case 1:20-cv-14093-RMB Document 29 Filed 04/12/21 Page 9 of 10 PageID: 300



Education classes completed by Petitioner were voluntary and not

eligible to earn Time Credits. (Id.)

       Finally, Unit Management is responsible for assessing needs

in substance abuse and family/parenting only. Hare, 2021 WL 391280,

at *8. Therefore, even assuming Case Manager Wright encouraged

Petitioner during Team meetings to take certain classes that were

eligible to earn Time Credits, Petitioner could not earn Time

credits in education, substance abuse or work or any other FSA

category he had not been assessed with a need for programming under

the FSA. Therefore, Petitioner has not earned sufficient Time

Credits under the First Step Act to obtain immediate or speedier

release to home confinement or supervised release.

IV.    CONCLUSION

       Respondent has provided the information requested by the

Court   in    the    Opinion    and   Order       dated   February   4,     2021,    and

established that Petitioner was never assessed with needs in the

categories of work, substance abuse, education, antisocial peers

or cognition. Therefore, Petitioner’s completion of EBRRs and PAs

in    these   categories       do   not    earn    FSA    Time   Credits.    Although

Petitioner     was    assigned      with    needs    in    categories     other     than

family/parenting, he has completed only the 72-hour Threshold

Program. Completion of 240 hours of qualifying EBRRs and PAs are

required to earn 10 Time Credits. Therefore, Petitioner is not



                                            9
Case 1:20-cv-14093-RMB Document 29 Filed 04/12/21 Page 10 of 10 PageID: 301



eligible for immediate or even speedier release from prison under

the FSA, and the Court denies the habeas petition.



An appropriate Order follows.



Date: April 12, 2021              s/Renée Marie Bumb
                                  RENÉE MARIE BUMB
                                  United States District Judge




                                    10
